 W W CHAMBERS CO, INC633We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act All regular employees and regu-lar part-time employees at the Indianapolis, Indiana, hotel, includingfront office, coffeeshop, dining room, and relief cashiers, food checkers,PBX operators, and mail clerks, but excluding office clerical employ-ees, confidential employees, guards, professional employees, the chieftelephone operator, and supervisors as defined in the Act[Text of Direction of Election omitted from publication ]W. W. Chambers Co., Inc.andOffice Employees InternationalUnion,Local2,AFL-CIO.Cabe No 5-CA-1497December 8,1959DECISION AND ORDEROn August 21, 1959, Trial Examiner A Bruce hunt issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter the Respondent filedexceptions to the Intermediate ReportPursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner tORDERUpon the entire record in the case, and pursuant to Section 10(u)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby larders that the Respondent, W. W ChambersCo , Inc, Washington, D C , its officers, agents, successors, and assigns,shall'We agree with the Trial Examiner that the relationship of Company President Cham-bers toEchols and Tolson is of little significance as the latter are membetrs of the Re-spondent's board of directors,hold top managerial positions,and exercise supervisorypowersEchols and Tblsbn are agents of the Respondent within the definttibft of Section2(i8) t3f'the Act, regardless Whether Chambers treats them like rank-end-file employees125 NL B No. 78 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in Office Employees InternationalUnion, Local 2, AFL-CIO, or in any other labor organization of itsemployees, by discharging any of its employees because of their con-certed orunion activities, or in any othermannerdiscriminating inregard to their hire or tenure of employment or any term or condi-tion of employment.(b) Interrogating its employees concerning union affiliation oractivities in a manner constituting interference, restraint, or coercionin violation of Section 8(a) (1) of the Act.(c) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to formlabor organizations,to join or assistOffice EmployeesInternationalUnion, Local 2, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor allsuch activities, except to the extent that such right may be af-fected by an agreement requiring membershipin a labor union as acondition of employment, as authorized in Section 8 (a) (3) of theAct, as modified by the Labor-Management Reportingand DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Bernard Crase and Duane G. Morrison immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to any seniority or other rights. or privilegespreviously enjoyed, and make them whole for any loss of pay theymay have suffered as a result of the discrimination against them, inthe manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Post at each of its business establishments copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Fifth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to its employeesare cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that saidnotices arenot altered, defaced, or covered by anyother material.In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." W. W. CHAMBERS CO., INC.635(c)Notify the Regional Director for the Fifth Region in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Office Employees In-ternationalUnion, Local 2, AFL-CIO, or in any other labororganization of our employees, by discharging any of our em-ployees because of their concerted or union activities, or in anymanner discriminate in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT interrogate our employees concerning unionaffiliation or activities in a manner constituting interference,restraint, or coercion in violation of Section8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form labor organizations, to join or assist Office Em-ployees International Union, Local 2, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, or to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as authorized inSection 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL offer Bernard Crase and Duane Morrison immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights orprivileges previously enjoyed.WE WILL make whole Bernard Crase and Duane Morrison forany loss of pay they may have suffered as a result of our dis-crimination against them.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of Office Em-ployees International Union, Local 2, AFL-CIO, or any other labororganization, except to the extent that this right may be affected by 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDan agreement in conformity with Section 8(a) (3) of the NationalLabor RelationsAct, asmodified bythe Labor-Management Report-ing and Disclosure Act of 1959.W. W. CHAMBERSCO., INC.,Employer.Dated----------------By-------------------------------------PresidentThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, based upon the complaint of the General Counsel and theanswer of the Respondent, W. W. Chambers Co., Inc., involves alleged violations ofSection 8(a) (1) and (3) of the National Labor Relations Act, 61 Stat. 136.Ahearing was conducted by the duly designated Trial Examiner at Washington, D.C.,on June 8, 1959, at which all parties were represented.Following the hearing, theRespondent filed a document entitled "Motion" which is basically a brief in supportof a motion to dismiss the complaint.The motion is denied for reasons appearingbelow.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a District of Columbia corporation, is engaged in the operationof funeral homes.During a representative 12-month period, the Respondentrendered services for which it received in excess of $50,000. I find that theRespondent is engaged in commerce within the meaning of the Act.1II.THE UNIONOffice Employees International Union, Local 2, AFL-CIO, is a labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The issuesOur issues are whether the Respondent violated Section 8(a) (1) of the Act inquestioning employees and whether it violated Section 8(a)(3) when it dischargedemployees named Bernard Crase and Duane Morrison.B.Chronology of eventsDuring January 1959 Crase contactedan AFL-CIO office and initiated a move-ment to organize the employees.On February 13 he and Morrison went to thehome of a union representative and obtained a number of union cards.During thenext few days the two employees solicited other employees to sign the cards and.thereby to designate the Union as their collective-bargaining representative.OnFebruary 17 nine employees,including Crase and Morrison,attended an eveningmeeting at the Union'soffices.An undisclosed number of signed cards weredelivered to Emmett C. Etheredge,the Union's business representative.During the late afternoon of the following day,February 18,Etheredge talked bytelephone with W.W. Chambers,the Respondent's president.Etheredge identifiedhimselfand requested recognition of the Union.Chambers asked for the namesof employees who had signed union cards, but Etheredge declined to reveal them.Etheredge proposed that the cards and a copy of the Respondent's payroll be exam-ined by a disinterested person who would determine whether the Union had1 In its answer the Respondent conceded that It Is engaged In commerce,but in its briefit asserted the contrary. W. W. CHAMBERS CO., INC.637majority status.Chambers rejected the card check and Etheredge said that theUnion would file a petition with the Board. Soon after the telephone conversationwith Etheredge. Chambers had separate conversations with Garyton E. Echols andRobert E. Tolson, the Respondent's general manager and assistant general manager,respectively.Chambers asked whether they had heard anything about unionactivityamong the employees and both Echols and Tolson answered in thenegative.Echols and Tolson testified as witnesses for the General Counsel, to whom theyhad given affidavits sometime after the events described herein.Tolson works atnight.He testified that: During the night of February 18 he talked with five orsix employees about the union activity; in some instances he initiated the conversa-tions; he "was asking them if any of those boys had attended any union meeting";and he "was trying to find out in a way as to what men and how many men weregoing to be affiliated with the union meeting that had taken place."Late thatevening Chambers telephoned Tolson and asked what Tolson had learned.Tolsonreplied that he had learned of a few employees who had attended the meeting ofFebruary 17.2Tolson testified further, without contradiction by Chambers, thata day or so later Chambers told him that on February 19 or 20 Chambers hadspoken with an employee named Howard who had acknowledged having attendedthe meeting.I credit Tolson's testimony and find accordingly.On the next day, February 19, after Echols had arrived for work about 8 a.m., hetalked with approximately 12 employees who work under his direction.He testifiedthat he asked whether they were interested in joining the Union and if they hadsigned union cards, that "Some said they attended a meeting and didn't sign," andthat he "didn't find one man that attended the meeting and did sign."He testifiedfurther that most of the 12 employees said that they were not interested in theUnion.NeitherCrase nor Morrison, who were discharged that morning byChambers, as described below, was questioned by Echols or Tolson.During thatafternoon, according to Echols, Chambers came to him and asked that he inquire ofemployees whether they were interested in the Union, but he "had already done thejob" and already was prepared to talk with Chambers "about who was andwho was not [interested in the Union]." I credit Echol's testimony and findaccordingly.3C. Interference, restraint, and coercionAccording to the Respondent, there was no invalid interrogation of employees.The Respondent points to testimony by Echols and Tolson that they questionedemployees for their "personal information," not at the direction of Chambers, andthe Respondent argues that, although "there was some discussion regarding thesubject" of union membership and activities, this discussion was an exercise of freespeech and reflected "merely . . . curiosity, interest and knowledge of the subjectunder discussion."Moreover, says the Respondent, although Echols is its vicepresident and although both Echols and Tolson are on the Respondent's board ofdirectors in addition to holding managerial positions, those men are mere employeesof Chambers himself who "is in charge and run[s] the company" and who candischarge them at will.The relationship of Chambers to Echols and Tolson is oflittle significance.No citation of authority is necessary for the well-settled andelementary doctrines that inquiries of the sort in which Echols and Tolson engagedare proscribed by Section 8(a)(1) and that their acts are binding upon theRespondent.D. The discharges of Crase and MorrisonOn February 19, about 9:30 a.m., Chambers called Crase to his office.After abrief conversation, Chambers discharged Crase.A few minutes after Crase left theoffice, Echols told Morrison to go to Chambers' office.After another brief con-versation,Morrison was discharged.There was no witness to either conversationand the testimony of the two employees and Chambers is highly conflicting. It willbe recited.Crase's testimony is that: Chambers asked him to tell of the union activities; heanswered that he could tell Chambers only that he had been in communication withs Tolson testified at first that he could not recall the telephone conversation.Afterexamining his affidavit, he testified that Chambers has a practice of telephoning him eachevening and that Chambers inquired what he had learned of the Identities of employeeswho had attended the meeting. Chambers was the Respondent's only witness and he didnot contradict Tolson.8 To some extent Echol's testimonyIs inconflict with his affidavit, but that documentwas not offered as containing admissions againstinterest. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union representative and that he was personally involved;Chambersthen saidthat (1) there were employees who were loyal to Chambers, (2) Chambers had hadno trouble obtaining answers to questions, and (3) Chambers knew all about Crase'sactivities.Crase testified further that Chambers asked him to identify the em-ployees who were involved in the union activity, that he refused, and that Chambersdischarged him upon the ground that he was disloyal to Chambers.Morrison's testimony is that: Chambers asked him to tell of the union activities;he replied that he could relate very little; Chambers asked him to tell of the meetingof February 17; he gave the same answer; Chambers said that (1). there wereloyal employees, (2) Chambers expected loyalty, and (3) Morrison was disloyaland was being discharged for that reason.Chambers' testimony is quite different.He testified that: One duty of Crase andMorrison was to make ambulance calls; Chambers had purchased two new ambu-lances very recently at a cost of $15,000 each; Chambers had tried to impress uponall employees the need that ambulance service be rendered efficiently and courteous-ly, but that Crase, a mortician, and Morrison, an apprentice undertaker, had beenuncooperative for some time in their duty to make ambulance calls, apparentlyregarding it as being beneath their dignity; Chambers had tolerated the uncooperativeattitudewhen the only ambulances in use were old ones but that he could nottolerate it after the expenditure of $30,000 on the new ones, and that on February 19he believed it necessary to talk with the two employees.With respect to theconversation with Crase, Chambers testified that after requesting Crase's cooperation,Crase replied that he was an embalmer and that he did not believe that he shouldbe required to make ambulance calls, that Chambers tried unsuccessfully topersuade Crase to take a different attitude, and that finally Chambers had to expressreluctance in having to discharge Crase because Crase would not agree to becooperative.Turning to the conversation with Morrison, Chambers testified that:He opened it by saying that he wanted to discuss the subject of ambulance calls;Morrison answered by saying that employees should be given uniforms because aman who was dressed for a funeral should not be sent on such a call; Chambersreplied by saying that he appreciated the suggestion but that he was interested inknowing whether Morrison would be cooperative and would make ambulance callsto Chambers' satisfaction; Morrison expressed a preference for directing funerals;Morrison refused to agree to become cooperative even after Chambers had saidthat it would be necessary to discharge Morrisonunlesshe would agree; and thedischarge resulted.Icannot credit Chambers' testimony.Crase and Morrison impressed me asreliablewitnesses while Chambers impressed me unfavorably.Moreover, certainadditional facts impel the conclusion that Crase and Morrison testified truthfully.First, Chambers acknowledged that he had not received a complaint from a customerconcerning the conduct of Crase or Morrison when those employees had madeambulance calls.Chambers also acknowledged that Crase, an employee for morethan 9 years, was a capable employee in all respects other than in making ambulancecalls, and other evidence establishes that the Respondent was not dissatisfied with thework of Crase or Morrison in any respect.Each of them had just received anincrease in pay.About the time that Crase initiated the organizational activity, heasked for an increase and at a meeting of the Respondent's board of directors onFebruary 6 or 13 it was decided to raise his weekly salary from $90 to $95.Morrisonalso had requested an increase in salary.He had worked for the Respondent for1314years and had advanced to the position of apprentice undertaker.He beganwork at $60 per week and he received four increases in pay which totaled $17.50.Under the Respondent's wage policy, the first increase of $5 was automatic whenMorrison acquired a license to operate ambulances and funeral limousines, thesecond increase in a like sum was automatic when he obtained a license as anapprentice undertaker, and the third increase in a like sum was automatic 6 monthsafter he obtained the latter license.The final increase, following Morrison's requestfor higher pay, was granted by the board of directors upon the same occasion thatCrase's salary was increased to $95.The increases for those two employees weremade effective for the workweek ending February 19, the day of their discharges, andthere is no evidence that the board of directors, of which Chambers is chairman,discussed a lack of cooperation by either employee. Second, when the dischargesoccurred, Chambers gave to each employee his paycheck which reflected the in-creased pay.Morrison testified credibly that, when Chambers discharged him,Chambers "flipped" the paycheck across a desk to him.Although the date of thedischarge was a regular payday, the employees normally were not paid so early in theday nor in Chambers' private office.But Chambers testified that he "happened tohave" the paychecks because it was a regular payday and that when he could not W. W. CHAMBERS CO., INC.639obtain from the two employees the cooperation which he had requested, andreluctantly discharged them,he naturally gave to them their final pay.Chambers'testimony does not have the ring of truth.In the absence of evidence that Chambersnormally would have had payroll checks in his private office at that hour of a paydayor that his signature is placed on payroll checks, I cannot credit his testimony thathe "happened to have" the checks for Crase and Morrison.It is a reasonable infer-ence that when those two employees were called to Chambers'office, he had theirchecks because he was prepared to discharge them.Unless the record will supporta finding that Chambers had reason to believe that Crase and Morrison were likelyto reject his requests that they become cooperative,such preparation is inconsistentwith Chambers'testimony that he called for the employees only to talk with themand that he did not decide to discharge them until they rejected his requests.Therecord will not support such finding.In oral argument Chambers asserted that he had been unaware of the unionactivities of Crase and Morrison when he discharged them. In this connection, itwill be recalled in Chambers'behalf that neither Crase nor Morrison was questionedby Echols or Tolson.In addition,both Echols and Tolson testified that at thetime of the discharges they had not learned of the two employees'interest in theUnion.Nevertheless,it is clear from Tolson's testimony that Chambers said toTolson that Chambers questioned at least one employee, Howard.While the recorddoes not disclose the details of Chambers'conversation with Howard, nor does itestablish that the conversation preceded the discharges,the reliable testimony ofCrase and Morrison establishes that Chambers acknowledged that an employee oremployees,whom Chambers regarded as loyal,had told Chambers of Crase's andMorrison'sunionactivity.I conclude that the Respondent,in discharging Craseand Morrison,violated Section 8(a) (3) and (1).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefromand that ittake certain affirma-tive action designed to effectuate the policiesof the Act.I shall recommend thatthe Respondent offerCrase andMorrison immediate and full reinstatementto theirformer or substantiallyequivalentpositions(The Chase National Bank of the Cityof New York,San Juan, Puerto Rico,Branch,65 NLRB 827), without prejudice totheir seniority or otherrights orprivileges,and that the Respondent make each ofthem wholefor any lossof pay he may havesuffered as a result of the discriminationagainsthim, by payment to him of asum ofmoney equal to that whichhe normallywould haveearned fromthe date ofthe discrimination,February 19, 1959, to thedate of the reinstatement,less his net earnings(Crossett Lumber Co.,8 NLRB 440,497-498)during said period, the payment to be computed upona quarterly basisin the mannerestablished inN.L.R.B. v. Seven-Up Bottling Company ofMiami,Inc.,344 U.S. 344.I shall recommend also that theRespondent preserveand, uponrequest, make available to the Board or its agents,for examination and copying, allpayrollrecords, social-security payment records,timecards,personnel records andreports, and all other records necessary to analyze the amountsof back pay dueand the rights to reinstatementunder theterms of these recommendations.In order tomake effective the interdependentguarantees of Section7 of the Act,I shallrecommendfurtherthatthe Respondentcease and desist from in any mannerinfringing uponthe rightsguaranteed in said section.N.L.R.B. v. Express PublishingCompany,312 U.S. 426;N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4).Upon the basis of the abovefindings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organizationwithin themeaning of Section 2(5) of theAct.2.By discriminating in regardto thehire and tenure of employment of BernardCrase andDuaneMorrison,thereby discouraging membership in a labor organiza-tion,the Respondent has engaged in and is engaging in unfairlaborpractices withinthe meaning of Section 8 (a) (3) of the Act. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By interferingwith,restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.The aforesaidunfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]InternationalHarvesterCompanyandInternationalUnion,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America, UAW, AFL-CIO,' PetitionerInternationalHarvesterCompanyandLocal 701,InternationalBrotherhood of ElectricalWorkers,AFL-CIO,'Petitioner.Cases Nos. 13-RC-6588 and 13-IBC-6604.December 8, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeRobert G. Mayberry, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with thesecases toa three-member panel [Chairman Leedom andMembersJenkins andFanning].Upon the entire recordin these cases, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.33.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within themeaning of Section9(c) (1) and Section 2(6) and (7) of the Act.'1Herein called UAW.2Herein called IBEW.Pattern Makers League of North America, Chicago Association(herein called PatternMakers)and Chicago Journeymen Plumbers Union, Local 130 (herein called Local 130)both intervened on the basis of a showing of interest.4The UAW moved to dismiss the petition of the IBEW on the ground that the UAWand the IBEW have signed an AFL-CIO no-raid agreement forbidding petitions in casessuch as this.In support of its motion,the UAW cites the decision of the United StatesCourt of Appeals inUnited TextileWorkers of America,AFL-CIO v. Textile WorkersUnion of America(Personal Products Corp.),258 F. 2d 743(C.A. 7), 1958.The motion1s denied in accordance with the Board policy of processing representation proceedingswithout regard to whether they were filed in violation of interunion no-raid pacts.NorthAmerican Aviation,Inc.,115 NLRB 1090.With reference to theTextileWorkerscase,the Board has recently reaffirmed its decision not to acquiesce in the opinion of the courtof appeals,with due respect for the opinion of that court.Cadmium d. Nickel PlatingDivision of Great Lakes Industries,Inc.,124 NLRB 353.125 NLRB No. 79.